DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-8, 14, species of a carboxylic acid vinyl ester filed on 11/19/2021 is acknowledged.  The traversal is on the ground(s) that (i) the restricted inventions are not independent or distinct inventions and (ii) that examination of both claimed invention together would not present a serous burden on the U.S. Patent and Trademark Office.  
With respect to (i), it is not found persuasive because 1) the claimed two group inventions are independent or distinct because each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search; the prior art applicable to one invention would not likely be applicable to another invention, and 2) the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01.  Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121.  Such practice permitted restriction between distinct, albeit dependent inventions.  If the intent had been otherwise, then only the term “independent” would have been used.  Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
With regard to (ii) applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper. 
Restriction for examination purposes as indicated is proper because all these inventions listed in last action are independent or distinct for the reasons given below and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);(d) the prior art applicable to one invention would not likely be applicable to another invention;(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
In this particular case, the prior art applicable to one invention would not likely be applicable to non-elected invention.   
The requirement is still deemed proper and is therefore made FINAL. 
Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/19/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “the binding terminal atom”, it is unclear what it means. For purposes of expediting prosecution, the claim is interpreted as a compound represented by CH=CH-O-, CH=CH-N=, or CH=CH-S-
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (JPH07133325).
In setting forth this rejection a machine translation of JPH07133325 has been relied upon and all citations to paragraph numbers in the discussion below are with respect to the machine translation. 
Arai teaches a polymer formed by emulsion polymerization [0019, 0001], which results in a dispersion in an aqueous medium. The polymer can be a copolymer of CH2=CHC4F9 and vinyl acetate [0029], the amount of the (fluoroalkyl) ethylene monomer is 0.1-70 mol% [0022], the Mn is 2000-100000 [0025]. 
Arai does not expressly name a single embodiment having the claimed composition. However, each of the components of the composition is described in the reference. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made any of the compositions suggested by the reference, including the claimed composition, thereby arriving at the presently claimed invention.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arai (JPH07133325) in view of Isobe et al (US 2017/0275813).
Claim 6: Arai teaches the limitation of claim 1, as discussed above.
Arai does not teach a vinyl halide monomer.
However, Isobe discloses a similar composition and teaches including a halogenated olefin such as vinyl chloride can improve adhesion to a substrate [0231, 0252]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made include vinyl chloride monomer to improve adhesion. Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of vinyl halide monomer through routine experimentation to balance between the adhesion and water/oil repellence because the amount of vinyl halide is a result effective variable where high amount of the monomer will increase adhesion but lower water/oil repellence. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 Claim 7: Arai teaches the limitation of claim 1, as discussed above.
Arai does not teach a proportion of the copolymer having a Mn like claimed.
However, Isobe discloses a similar composition and teaches when Mn in certain range it is possible to express both water and oil repellency [0258]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to lower the low Mn proportion of the polymer to achieve a desired water and oil repellency. 
Claim 8: Arai teaches the limitation of claim 1, as discussed above.
Arai does not teach a surfactant like claimed.
However, Isobe discloses a similar composition and teaches a non-fluorinated surfactant can be included to stabilize the dispersion composition [0283-0321]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a surfactant like claimed to stabilize the dispersion. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763